
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.32


Compensation Arrangements of Certain Executive Officers of Flextronics
International Ltd.


        Note: The following summary of compensation arrangements does not
include all previously-reported compensation arrangements or awards granted
under previously-disclosed incentive plans. Disclosures with respect to
compensation for Named Executive Officers for the 2014 fiscal year are included
in the Company's definitive proxy statement for the Company's 2014 Annual
General Meeting of Shareholders, and disclosures with respect to compensation
for Named Executive Officers for the 2015 fiscal year will be included in the
Company's definitive proxy statement for the Company's 2015 Annual General
Meeting of Shareholders.

Compensation for Michael McNamara (Chief Executive Officer)

        Mr. McNamara's current annual base salary is $1,250,000. In addition,
Mr. McNamara will be eligible to participate in the Company's annual incentive
bonus plan and long-term cash incentive deferred compensation plan. Mr. McNamara
will be eligible to receive awards of performance-based restricted share unit
awards and service-based restricted share unit awards under the Company's equity
incentive plan as part of his fiscal 2015 compensation.

Compensation for Chris Collier (Chief Financial Officer)

        Mr. Collier's current annual base salary is $650,000. In addition,
Mr. Collier will be eligible to participate in the Company's annual incentive
bonus plan and the long-term cash incentive deferred compensation program.
Mr. Collier also will be eligible to receive awards of performance-based
restricted share unit awards and service-based restricted share unit awards
under the Company's equity incentive plan as part of his fiscal 2015
compensation.

Compensation for Francois Barbier

        Mr. Barbier's current annual base salary is $675,000. In addition,
Mr. Barbier will be eligible to participate in the Company's annual incentive
bonus plan and long-term cash incentive deferred compensation plan. Mr. Barbier
also will be eligible to receive awards of performance-based restricted share
unit awards and service-based restricted share unit awards under the Company's
equity incentive plan as part of his fiscal 2015 compensation.

Compensation for Jonathan Hoak

        Mr. Hoak's current annual base salary is $525,000. In addition, Mr. Hoak
will be eligible to participate in the Company's annual incentive bonus plan and
long-term cash incentive deferred compensation plan. Mr. Hoak also will be
eligible to receive awards of performance-based restricted share unit awards and
service-based restricted share unit awards under the Company's equity incentive
plan as part of his fiscal 2015 compensation.

Compensation for Paul Humphries

        Mr. Humphries's current annual base salary is $675,000. In addition,
Mr. Humphries will be eligible to participate in the Company's annual incentive
bonus plan and long-term cash incentive deferred compensation plan.
Mr. Humphries also will be eligible to receive awards of performance-based
restricted share unit awards and service-based restricted share unit awards
under the Company's equity incentive plan as part of his fiscal 2015
compensation.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.32



Compensation Arrangements of Certain Executive Officers of Flextronics
International Ltd.
